DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, and 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, an inductive element, comprising a magnetic plastic package layer covering the magnetic core and the flat coil; wherein the magnetic plastic package layer comprises magnetic powder, an organic adhesive, a lubricant, and a curing agent, wherein the lubricant comprises any one or more of stearic acid, aluminum stearate, magnesium stearate, calcium stearate, and zinc stearate;
wherein the magnetic powder comprised in the magnetic plastic package layer is carbonyl iron powder on which passivation and insulation processing is performed, and a particle size D50 of the carbonyl iron powder is 4 um; solids content in the magnetic powder of the magnetic plastic package layer is between 60 wt% and 90 wt%; the organic adhesive comprises silicon resin and epoxy resin, and content is between 10 wt% and 40 wt%; the curing agent is amine resin, and usage of the curing agent is 6 wt% of silicon resin content; the lubricant is magnesium stearate accounting for 0.2 wt% of a total weight; or
wherein the magnetic powder comprised in the magnetic plastic package layer is FeSiCr metal soft magnetic powder on which passivation and insulation processing is performed, and a particle size D50 of the FeSiCr metal soft magnetic powder is 30 um; solids content in the magnetic powder of the magnetic plastic package layer is between 80 wt% and 97 wt%; the 
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837